Citation Nr: 0417825	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  00-22 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty for more than 19 
years prior to his discharge from service in May 1971.  He 
died in December 1999.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for the cause of the veteran's death.  

Also by the April 2000 rating action, the RO denied the issue 
of entitlement to Dependent's Educational Assistance under 
the provisions of Title 38, United States Code, Chapter 35.  
The RO included this issue in the supplemental statement of 
the case (SSOC) issued in December 2001.  However, following 
receipt of the SSOC, the appellant did not submit a 
substantive appeal and, therefore, did not perfect an appeal 
of this issue.  As such, the issue of entitlement to 
Chapter 35 benefits is not in appellate status before the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The certificate of death indicates that the veteran died 
on December [redacted], 1999 at the age of 72 years as a result of 
metastatic colon cancer.  Liver failure was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of demise.  

3.  At the time of the veteran's death, service connection 
had been established for following 
disabilities:  hypertrophic arthritis of the cervical spine, 
shoulders, and hands (40% from June 1971) as well as 
bilateral pterygium (0% from June 1971).  

4.  Colon cancer was not present in service or within the 
first post service year and has not been shown to be related 
to the veteran's active military duty.  

5.  The veteran's service-connected bilateral pterygium and 
hypertrophic arthritis of his cervical spine, shoulders, and 
hands did not cause, or contribute to, his death.  


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred or aggravated in service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  A disability incurred in service did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
[hereinafter, Pelegrini I], the Court held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the statement of the case (SOC) issued in September 2000, 
the SSOC furnished in December 2001, a letter dated in 
January 2004, and the SSOC issued in March 2004, the RO 
informed the appellant of the provisions of the VCAA, the 
criteria used to adjudicate her claim, the type of evidence 
needed to substantiate the issue, as well as the specific 
information necessary from her.  Further, the SOC and SSOCs 
furnished in the present case advised the appellant of the 
evidence of record and of the reasons and bases for the 
decision.  In addition, in the January 2004 letter, the RO 
specifically notified the appellant that VA would assist in 
obtaining identified records but that it was her duty to give 
enough information to enable VA to obtain any such available 
additional records and that she had the responsibility of 
ensuring that the RO received all requested records not in 
the possession of a federal department or agency.  

Moreover, in the January 2004 letter, the RO informed the 
appellant of the agency responsibility to make reasonable 
efforts to obtain "any evidence" of which she informed the 
RO.  This statement, which references the appellant's 
opportunity to provide VA with information concerning a 
variety of additional sources of evidence appears to satisfy 
the "fourth element" of the VCAA notice requirements (which 
stipulates that VA must request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)").  

Further, the Board acknowledges that the RO did not first 
inform the appellant of the specific information necessary 
from her or of her opportunity to submit any pertinent 
evidence until the January 2004 letter, which was issued 
after the denial of service connection for the cause of the 
veteran's death in the April 2000 rating action.  In this 
regard, the Board notes that that the initial denial of this 
issue occurred prior to the enactment of the VCAA.  However, 
the Court recently held that the notice requirements of the 
VCAA apply to cases pending before VA on November 9, 2000, 
the date of the VCAA's enactment, even if the initial agency 
of original jurisdiction (AOJ) decision was issued before 
that date.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) [hereinafter, Pelegrini II].  

In any event, the Board finds that such defect (with respect 
to the timing of the VCAA notice requirement) was harmless 
error.  As discussed above, the content requirements of a 
VCAA notice have been fully satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, in reviewing AOJ determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  Thus, there is no "adverse determination," as 
discussed by the Court in Pelegrini I, for the appellant to 
overcome.  

The VCAA requires that, with regard to the satisfaction of 
the duty to notify, a claimant must be given the opportunity 
to submit information and evidence in support of his or her 
claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini I or Pelegrini II, to decide the 
appeal would not be prejudicial to the veteran.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the appellant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand of the cause of death issue on appeal 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Factual Background

The veteran's service personnel records indicate that he had 
almost 20 years of active military duty.  This service 
included approximately three-and-a-half months of foreign 
and/or sea service.  The veteran received multiple 
decorations, medals, badges, commendations, citations, and 
campaign ribbons, including the Republic of Vietnam Cross of 
Gallantry with palm, Vietnam Commendation Medal, and the 
Vietnam Service Medal.  

According to the service medical records, a discharge and 
re-enlistment examination conducted in July 1968 demonstrated 
the presence of bilateral pterygium which was not considered 
to be disabling.  This evaluation also reflected that the 
veteran had distant vision of 20/20 bilaterally.  The 
retirement examination completed in December 1970 confirmed 
that the veteran had a very slight pterygium in each eye and 
also included the examiner's opinion that treatment for this 
condition was not necessary.  This evaluation also 
demonstrated that the veteran had distant vision of 20/25 
bilaterally.  

The service medical records are negative for complaints of, 
treatment for, or findings of arthritis of the veteran's 
cervical spine, shoulders, and hands; colon cancer; liver 
cancer; hepatitis C; and diabetes mellitus.  At the December 
1970 retirement examination, the veteran denied ever having 
experienced arthritis or rheumatism; bone, joint, or other 
abnormality; a painful or "trick" shoulder or elbow; tumor, 
growth, cyst, or cancer; piles or rectal disease; or stomach, 
liver, or intestinal trouble.  This evaluation demonstrated 
that the veteran's neck, upper extremities, and spine; anus 
and rectum; abdomen and viscera; and endocrine system were 
normal.  

According to relevant post-service medical reports, in June 
1971, the veteran sought VA medical care for complaints of 
pain in his right elbow and shoulder.  A VA medical record 
dated in July 1971 indicates that the veteran had been found 
to have extensive cervical arthritis with pain and 
paresthesia radiating down his right upper extremity, which 
was suggestive of right C6 radiculopathy.  A physical 
examination also demonstrated interscapular spasm and pain.  

In September 1971, the veteran underwent a VA general medical 
examination, at which time he reported experiencing pain in 
his cervical and right shoulder region since approximately 
six months prior to his retirement from service and 
receiving, during service, he received heat treatments and 
muscle relaxants for this symptomatology.  Findings included 
mild to moderate hypertrophic arthritis of the cervical spine 
and both shoulders and hands.  X-rays taken two days later of 
the veteran's cervical spine showed a reversal of the usual 
cervical lordotic curve (which was a kyphotic curve), 
narrowing of the C2-C3 and fusion of the C2-C3 intervertebral 
space at least partially and anteriorly, marked narrowing of 
the C6-C7 and C5-C6 levels, and no intervertebral foraminal 
narrowing.  Additional X-rays reflected acromioclavicular 
arthritic disease with apparent subacromial calcification 
indicating a subacromial calcific bursitis of the right 
shoulder and hypertrophic disease involving the distal 
interphalangeal and proximal interphalangeal joints of both 
hands, the second and third fingers bilaterally, and the 
fourth and fifth fingers of the left hand.  

In November 1971, the RO granted service connection for 
hypertrophic arthritis of the cervical spine and both 
shoulders and hands and for bilateral pterygium.  The RO 
assigned a compensable evaluation of 40 percent to the 
veteran's service-connected arthritis and a noncompensable 
rating to his service-connected eye disorder, effective from 
June 1971.  

An additional VA medical record reflected outpatient 
treatment for osteoarthritis in February 1975.  A VA 
orthopedic examination conducted in May 1977 resulted in the 
examiner's conclusion that the hypertrophic arthritis of the 
veteran's cervical spine and both shoulders and hands was 
mildly disabling.  

By a July 1977 rating action, the RO confirmed the previously 
assigned evaluation of 40 percent for the veteran's 
service-connected arthritis.  This disability rating, along 
with the noncompensable evaluation originally assigned to the 
veteran's service-connected eye disorder, remained effective 
until his death in December 1999.  

Private medical records dated in July 1998 indicate that the 
veteran underwent a gastroscopy with biopsy as well as a 
colonscopy with biopsy and polypectomy.  Resulting 
impressions included probable adenocarcinoma of the 
transverse colon at 70 centimeters from the anal verge, two 
benign-appearing colon polyps which were removed without 
difficulty, candida esophagitis, and status post biopsy 
including erosive antral gastritis.  The treating physician 
explained that the veteran's colon cancer was "[m]ost likely 
the cause of the solitary hepatic metastasis."  Another 
private medical record dated in the same month indicated that 
the veteran's medical history includes diabetes.  

In the following month, the veteran was found to have an 
enlarged liver.  A computed tomography scan of the veteran's 
abdomen revealed an eight to nine centimeter mass in the 
right lobe of his liver.  The mass, which was biopsed, was 
found to be adenocarcinoma.  The physician who conducted the 
computed tomography scan expressed his opinion that the 
"possible primary tumor site, most likely, may be in the 
gastrointestinal tract, particularly in the colon."  
According to this doctor, "[o]ther primary sites for 
consideration . . . [are the] pancreas and lung."  

X-rays taken of the veteran's chest approximately two weeks 
later in August 1998 showed no pulmonary nodules and no acute 
pulmonary process.  A computed tomography scan completed on 
the veteran's chest at that time showed no pulmonary mass 
lesion.  

In September 1998, the veteran underwent an exploratory 
laparotomy, transverse colectomy, and a "take down" of the 
splenic flexure.  His pre-operative, and post-operative, 
diagnoses were defined as adenocarcinoma of the colon, 
metastatic to the liver.  

Thereafter, in October 1998, the veteran underwent an implant 
of a vascular access port.  The veteran's pre-operative, and 
post-operative, diagnoses were characterized as 
adenocarcinoma of the colon with hepatic metastasis.  
According to the private operative report, the veteran, who 
was status post resection of a large transverse colon tumor, 
also had a metastasis filling of the right lobe of his liver 
and, as such, was in need of the vascular access for 
chemotherapy.  

According to the terminal hospitalization records, the 
veteran was admitted to a private medical facility in 
December 1999 and died two days later.  His final diagnoses 
included metastatic colon cancer, gastrointestinal bleeding, 
and anemia.  In the report of the discharge summary, the 
treating physician explained that the veteran's pertinent 
medical history included metastatic colon cancer with 
metastases to the liver and increasing jaundice, and his 
treatment involved surgery followed by chemotherapy.  The 
veteran, who had been off chemotherapy since approximately 
August 1999, was brought to the emergency room after having 
vomited blood and passed a bloody stool.  Upon admission, he 
was also found to have severe pruritus and marked jaundice.  

An ultrasound of the veteran's liver showed dilated 
intrahepatic biliary ducts with the left larger than the 
right (which was found to have remained unchanged over the 
past two-and-a-half months), a normal common duct size, a 
nine centimeter echogenic liver mass (which was also 
unchanged over the past two-and-a-half months), and a 
suspected small amount of ascites.  An ultrasound of the 
veteran's pancreas was normal.  The doctor explained that the 
veteran died "as a consequence of his underlying illness."  

According to the death certificate, the veteran died on 
December [redacted], 1999 at the age of 72 years as a result of colon 
cancer which was due to metastatic colon cancer.  Liver 
failure was also listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of the veteran's demise.  No autopsy was performed.  

Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2003).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2003).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2003).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2003).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2003).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such a disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such a disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In the present case, the certificate of death indicates that 
the veteran died on December [redacted], 1999 at the age of 72 years 
as a result of colon cancer which was the consequence of 
metastatic colon cancer.  Liver failure was another 
significant condition contributing to the veteran's death but 
not related to the immediate cause of his demise.  At the 
time of the veteran's death, service connection had been 
established for following disabilities:  hypertrophic 
arthritis of the cervical spine, shoulders, and hands (40% 
from June 1971) as well as bilateral pterygium (0% from June 
1971).  

The claims folder contains no competent evidence associating 
the veteran's service-connected disabilities with the factors 
that led to his demise.  Further, at no time during the 
current appeal has the appellant contended that such an 
association exists.  In this regard, the Board notes that the 
claims folder contains no competent evidence of post-service 
treatment for the service-connected bilateral pterygium.  In 
addition, the only records of post-service treatment for the 
service-connected hypertrophic arthritis of the veteran's 
cervical spine and both shoulders and hands are the February 
1975 report of outpatient VA treatment for osteoarthritis as 
well as the May 1977 report of the VA orthopedic examination 
which included the examiner's conclusion that the 
hypertrophic arthritis of the veteran's cervical spine and 
both shoulders and hands was only mildly disabling.  As such, 
the Board finds, based upon a thorough review of the 
competent evidence of record, that the veteran's 
service-connected hypertrophic arthritis of his cervical 
spine and both shoulders and hands, as well as his 
service-connected bilateral pterygium, did not in any way 
cause his death.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The evidence indicates that the veteran served in the 
Republic of Vietnam during the Vietnam Era.  The appellant 
has contended that service connection for the veteran's death 
is warranted based on his treatment for diabetes mellitus, 
hepatitis C, and liver cancer.  In particular, the appellant 
has asserted that the veteran's service in Vietnam resulted 
in his exposure to Agent Orange which, in turn, caused him to 
develop liver cancer, hepatitis C, and diabetes mellitus that 
subsequently led to his demise.  Although the veteran served 
in the Republic of Vietnam during the Vietnam Era, see 38 
C.F.R. § 3.313, the only medical evidence of record showing a 
disability for which a causal relationship has been 
established is diabetes mellitus.  Significantly, however, 
the claims folder contains no competent associating this 
disability with the veteran's death.  Specifically, neither 
the death certificate nor the terminal hospital records refer 
to the veteran's diabetes.  

The claims folder fails to indicate that the veteran had 
hepatitis C.  Without evidence of a diagnosis of hepatitis C, 
the Board need not address the matter of the etiology of such 
a disorder or its possible effect, if any, on the factors 
that contributed to the veteran's death.  

The Board has considered the appellant's assertions that the 
veteran suffered from a disorder related to herbicide 
exposure.  However, being a layman, he is not competent to 
give an opinion regarding medical causation or diagnosis, and 
his statements on such matters do not establish service 
connection.  Espiritu, 2 Vet. App. at 494-95.  

Notwithstanding the foregoing analysis, the Federal Circuit 
Court has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and 
the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 
Stat. 11 (1991), do not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom Ramey v. Gober 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998). See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, the veteran could establish service connection 
directly.  In this regard, the Board notes that, under the 
provisions of 38 C.F.R. § 3.309(e), if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, the diseases set forth in 38 C.F.R. § 3.309(e) shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  These diseases include chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See, 38 C.F.R. § 3.309(e), Note 2 
(2003).  

Moreover, the Board acknowledges that the relevant evidence 
of record confirms that the veteran had liver cancer.  The 
veteran's liver cancer was determined to have been the result 
of his colon cancer and, as such, may not be considered a 
primary cancer.  In VAOGCPREC 18-97 it was held that 
"[p]resumptive service connection may not be established 
under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer 
listed in 38 C.F.R. § 3.309(e) as being associated with 
herbicide exposure, if the cancer developed as the result of 
metastasis of a cancer which is not associated with herbicide 
exposure."  See also Darby v. Brown, 10 Vet. App. 243, 245 
(1997).

Also, as the Board has discussed in this decision, the first 
evidence of a diagnosis of liver cancer is dated in August 
1998, more than 27 years after the veteran's retirement from 
active military duty.  Further, the claims folder contains no 
competent evidence associating this disability with the 
veteran's active military duty.  In fact, the physician who 
completed the computed tomography scan on the veteran's 
abdomen in August 1998 concluded that the veteran's liver 
cancer was most likely the result of his colon cancer.  As 
such, the Board concludes that the liver cancer which 
contributed to the veteran's death was not associated with 
his service (on a direct or presumptive basis).  

Moreover, the veteran's colon cancer may not be presumed to 
be associated with his active military duty.  In this regard, 
the Board notes that the Secretary of VA, under the authority 
granted by the Agent Orange Act of 1991, has also 
specifically determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

Furthermore, the veteran's colon cancer has not been shown to 
be related to his active military duty on a direct basis.  In 
particular, the first evidence of a diagnosis of colon cancer 
is dated in July 1998.  A colonscopy with biopsy and 
polypectomy completed at that time provided an impression of 
probable adenocarcinoma of the transverse colon at 
70 centimeters from the anal verge.  This first diagnosis 
occurred more than 27 years after the veteran's separation 
from active military duty.  Significantly, the claims folder 
contains no medical opinions which associate the veteran's 
colon cancer with his active military duty.  As such, the 
Board finds that the veteran's colon cancer was not related 
in any way to his service (on a direct or presumptive basis).  

The Board concludes, therefore, that a disability incurred in 
service did not cause the veteran's demise.  Consequently, 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  See, 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2003).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



